DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,934,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a drawstring bag with a first hem seal and a first lower seal. The first hem seal having a drawstring and a first enclosed overlap devoid of a drawstring.

Claim Objections
Claims 19 and 23 are objected to because of the following informalities:  “short seal less” should be “short seal is less.” Also, in claims 20 and 24, “short seal greater”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 17, 25-27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer (US 4,878,764) in view of Jostler (US 4,493,683).
Regarding claim 16, Meyer discloses a thermoplastic bag comprising: a front panel and a back panel, the front panel and back panel joined at a bottom folded edge, the front panel and back panel joined by a first side seal (1) generally along a first side edge and by a second side seal (other 1) generally along a second side edge, a distance from the first side seal to the second side seal defining a bag width, a folded over upper portion (at 7) of the front panel defining a folded upper edge and having a first distal edge (at 5), the folded upper edge defining an upper opening of the thermoplastic bag, a first hem (at 6) and a first overlap area (Fig. 8 at (3)) defined between the folded over upper portion and the front panel, the first overlap area below the first hem, a first hem seal (Fig. 8, bottom dotted line of (6); see also PTAB Decision filed 3/22/2018 of 13/688,369) between the first hem and the first overlap area, the first hem seal extending generally from the first side seal to the second side seal and having 
Jostler, which is drawn to a bag, discloses a first lower seal (Fig. 2, below 31a) proximate to and above a first distal edge. See Fig. 2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have the first lower seal of Meyer be above the first distal edge, as disclosed by Jostler, in order to ensure that lower seal is completely across the width of the bag the area is completely sealed. 
Regarding claim 17, the first hem seal length and the first lower seal length each generally equal to the bag width. See Fig. 8. 
Regarding claim 25, Meyer discloses a thermoplastic bag comprising: a front panel and a back panel, the front panel and back panel joined at a bottom edge, the front panel and back panel joined by a first side seal (1) generally along a first side edge 
Jostler, which is drawn to a bag, discloses a front panel (2a) and back panel (2b) joined at a folded bottom edge (8). Thus, it would have been obvious at the time the 
Regarding claim 26, the first overlap height is at least twice the first hem height. See Fig. 8. 
Regarding claim 27, the first hem seal length and the first lower seal length are both generally equal to the bag width. See Fig. 1. 
Regarding claim 32, Meyer discloses a thermoplastic bag comprising: a front panel and a back panel, the front panel and back panel joined at a bottom edge, the front panel and back panel joined by a first side seal generally along a first side edge and by a second side seal generally along a second side edge, a distance from the first side seal to the second side seal defining a bag width, a folded over upper portion of the front panel defining a folded upper edge and having a first distal edge, the folded upper edge defining an upper opening of the thermoplastic bag, the first distal edge above the bottom edge, a first hem (at 6) and a first overlap area (at 3) defined between the folded over upper portion and the front panel, the first overlap area below the first hem and above the first distal edge, a first hem seal (Fig. 8, bottom dotted line of (6); see also 
Jostler, which is drawn to a bag, discloses a first lower seal (Fig. 2, below 31a) proximate to and above a first distal edge. See Fig. 2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have the first lower seal of Meyer be above the first distal edge, as disclosed by Jostler, in order to ensure that lower seal is completely across the width of the bag the area is completely sealed.

Claims 18-24, 28-31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer and Jostler as applied above in further view of Ross (US 2010/0111452).

Regarding claim 19, a height of the first short seal, as modified above, is less than a height from the folded upper edge to the first lower seal.  
Regarding claim 20, the width of the first short seal is greater than an accumulated width of the first and second side seals.  
Regarding claim 21, Meyer, as modified above, sufficiently discloses the claimed invention. See above. 
Regarding claim 22, the second short seal has a width greater than a width of the second side seal. See Ross, Fig. 1. 
Regarding claim 23, a height of the second short seal, as modified above, is less than a height from the folded upper edge to the first lower seal.  
Regarding claim 24, the width of the second short seal is greater than the accumulated width of the first and second side seals.  

Regarding claims 29-31 and 33-35, Meyer, as modified above, sufficiently discloses the claimed invention. See above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734